
	
		II
		110th CONGRESS
		1st Session
		S. 2335
		IN THE SENATE OF THE UNITED STATES
		
			November 13, 2007
			Ms. Landrieu introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To amend the Robert T. Stafford Disaster Relief and
		  Emergency Assistance Act to provide adequate case management
		  services.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Case Management Services
			 Improvement Act of 2007.
		2.Case management
			 services
			(a)In
			 generalSection 426 of the Robert T. Stafford Disaster Relief and
			 Emergency Assistance Act (42 U.S.C. 5189d) is amended by striking
			 qualified private organizations and inserting nonprofit
			 or faith-based organizations with experience in case management
			 services.
			(b)ApplicabilitySection
			 426 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42
			 U.S.C. 5189d), as amended by this Act, shall apply to any major disaster (as
			 that term is defined in section 102 of the Robert T. Stafford Disaster Relief
			 and Emergency Assistance Act (42 U.S.C. 5122)) declared on or after January 1,
			 2005.
			
